Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. No subsequent remarks following those from 08/19/2021 have been filed with the recent request for continued examination (RCE).
On page 7 of 9 of the arguments Applicant argues that Phillips does not teach machine learning using models. Examiner disagrees, this is an argument of semantics without substantial limitations evidenced in the claims to warrant other interpretations for such a models purpose other than its existence as claimed, wherein regardless Phillips expressly teaches adaptive models, the system is explicitly learning based on new and old data. For instance 0080 and 0099-0100 directed to usage history, adaptive models, as well as general concepts of machine learning i.e. building learning/adapting models based on sample inputs.
On page 7 of 9 of the arguments Applicant also argues that Phillips does not identify errors, Examiner disagrees, the concept of disambiguation in Phillips is focused on identifying errors automatically without a user. The user can select the correction to 
On page 8 of 9 of the arguments Applicant argues that Phillips in view of Barborak does not teach dependency "on the failure cause". Examiner disagrees. If a system such as that in Barborak is supplying corrective or disambiguation responses including a grammatical element correction then the system is in fact not only identifying an error but isolating the cause e.g. grammar, for example: Barborak at least in 0042-0043 with supporting figures and paragraphs exemplified as folows:
"Human: Why do stem cells gravitate to the area of injury?
Computer: By "why", you probably mean "how". Is that true? If so, the stem cells travel to and collect in the area of injury using a chemical messaging system where..."
Note: disambiguation is invoked, then identification of the cause expressly, following by automated correction with response. Such analysis is advanced disambiguation, an improvement to Phillips and also analogous.

	
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1 and 15, in question recite:
“a failure location detecting unit…”. 
	In the scope of software-hardware, such elements preceding “unit” provide structure that is failure location detection, analogous to BRI examples such as a 

“a failure cause analyzing unit…”
	In the scope of software-hardware, such elements preceding “unit” provide structure that is failure cause analysis, analogous to BRI examples such as a knife blade unit for cutting. If “unit” were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present.

“a confirmation processing unit…”
	In the scope of software-hardware, such elements preceding “unit” provide structure that is confirmation processing/processor, analogous to BRI examples such as a knife blade unit for cutting. If “unit” were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present.


“a knowledge registration processing unit…”
	In the scope of software-hardware, such elements preceding “unit” provide structure that is knowledge registration processing as in memory/storage processing/processor, analogous to BRI examples such as a knife blade unit for cutting. If “unit” were recited on its own in 

Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 20110054900 A1 (hereinafter Phillips) in view of Barborak et al. US 20170371861 A1 (hereinafter Barborak) and further in view of LIN; FEN US 20160247068 A1 (hereinafter Lin).
Re claims 1, 8, and 15, Phillips teaches 
(user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104) comprising: 
a failure location detecting unit that receives the dialogue log data and detects a failure location of a dialogue from the dialogue log data; (disambiguation to ask for user their intent, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)
a failure cause analyzing unit that analyzes a failure cause from the dialogue log data corresponding to the failure location; (disambiguation and present data, to ask for user their intent, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)
…and adds the answer as new knowledge to a dialogue data for obtaining an output sentence from the input sentence. , wherein the output sentence is converted into a voice using a voice synthesis technique,.  (model updating/adapting based on user feedback during disambiguation, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104… an output sentence i.e. text converted to a voice via synthesis i.e. text-to-speech 0084. Additionally it is unclear how a knowledge registration unit which is software can comprise a speaker which is hardware. According to the disclosure of the present invention (and to warrant such an amendment without falling under indefiniteness) the knowledge registration unit is part of a hardware device which contains a speaker, therefore a speaker on the device of the present invention is analogous to the device of Phillips which produces speech from text via a speaker such as any speaker on a TTS or synthesis device as in 0177.)
 wherein the dialogue log data comprises a plurality of entries further comprising two or more of a dialogue id, input sentence data, output sentence data, a certainty factor, and an analysis id; and (certainty factor = confidence score, and input/output sentence data = ASR input sentence/phrase and candidate responses as in 0057 and correlated fig. 7-7c, since models are adaptable i.e. learning models data is logged per se particularly scores and outputs/inputs for user info/id)
wherein the failure cause analyzing unit further comprises a machine learning model. (adaptable model to reduce errors which is automated/machine thus failures/errors are mitigated 0080)

Phillips fails to teach
a confirmation processing unit that generates and outputs a question sentence from the dialogue log data depending on the failure cause; and (Barborak system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100… “Human: Why do stem cells gravitate to the area of injury? Computer: By "why", you probably mean "how". Is that true? If so, the stem cells travel to and collect in the area of injury using a chemical messaging system where...”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ analogous machine interaction, updating/adapting, and intent disambiguation to utilize Barborak to improve disambiguation by showing the initial intent in the disambiguating question the machine provides such that the user see a ranked candidate list with the initial intent he/she inputted as well as the correction, thus increasing user-friendliness and thus reduced chance or error during user correction using advanced disambiguation analogously to Phillips.

The combination fails to teach
a knowledge registration processing unit that stores an answer to the question sentence in a confirmation item data (Lin question answer pairs in conversations with voice input 0006, 0017, 0030, 0046, 0066, with Tab. 3 and related figures)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Philips in view of Barborak to incorporate the above claim limitations as taught by Lin to allow for a reduced cost learning system of Phillips existing adaptable system as well as and expanded disambiguation of Phillips existing correction/disambiguation system, wherein at least the tree consultation and q/a pairs of Lin provide such improvement thereof, yielding an adaptable usage and format driven query handling system via conversation i.e. human with device for requests/commands.

Re claims 2 and 9, Phillips fails to teach
2. The information processing apparatus according to claim 1, wherein the failure cause analyzing unit identifies the failure cause into two cases: a case where there is no knowledge in the dialogue data and a case where there is no paraphrase in the dialogue data.  (Barborak note in 0038-0043 the machine finds no match but also substitutes a word which is not a paraphrase of the intent… system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the 


Re claims 3 and 10, Phillips fails to teach
3. The information processing apparatus according to claim 1, wherein the failure cause analyzing unit identifies the failure cause into three cases: a case where there is no knowledge in the dialogue data, a case where there is no paraphrase in the dialogue data, and a case where there is no synonym in the dialogue data.  (Barborak note in 0038-0043 the machine finds no match but also substitutes a word which is not a paraphrase of the intent… system reiterates the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the 


Re claims 4 and 11, Phillips teaches

4. The information processing apparatus according to claim 1, wherein the failure location detecting unit calculates features of the input sentence and the output sentence of the dialogue log data and detects the failure location of the dialogue based on the features, and (features can be any element in a sentence e.g. fig. 15 with 0115 corrections, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)
the failure cause analyzing unit calculates features of the input sentence and the output sentence of the dialogue log data and (using fig. 7b with 0104 disambiguation and wherein features can be any element in a sentence e.g. fig. 15 with 0115 corrections, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)


Re claims 5 and 12, Phillips teaches

5. The information processing apparatus according to claim 1, wherein the confirmation processing unit determines an output order depending on an appearance frequency of a dialogue log data corresponding to the question sentence.  (candidates output based on usage frequency, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)


Re claims 6 and 13, Phillips teaches
6. The information processing apparatus according to claim 1, wherein 072388.132862 the confirmation processing unit outputs the question sentence in a table (table format as in fig. 7b with 0104, user interacting with machine, machine asks question to correct input, 0080 0099-0100, fig. 7b with 0104)


Re claims 7 and 14, Phillips fails to teach
7. The information processing apparatus according to claim 1, wherein the confirmation processing unit outputs the question sentence in a state where a synonym is included in the question sentence, and (Barborak “bought” vs. “bring” followed by system reiterating the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
the knowledge registration processing unit receives a synonym included in the answer to the question sentence and adds the synonym as new knowledge to the dialogue data. (Barborak updating models and NLU machines when making corrections such as “bought” vs. “bring” followed by system reiterating the user response in a synonymous/paraphrase e.g. ‘did you mean?” Followed by user intent in the question with confirmation 0092, 0038-0043, 0169, fig. 3, fig. 24, 0084, 0146, 0021, 0053, 0100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Barborak to allow for the improvement of Phillips’ .



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WATANABE; Masao	US 20170068729 A1
	Q/A pairs for NLP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov